Citation Nr: 1418748	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  08-04 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for degenerative disc disease at L4-5 and L5-S1.

2.  Entitlement to service connection for a prostate disorder, claimed as chronic prostatitis.

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).

4.  Entitlement to nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel




INTRODUCTION

The Veteran served on active duty from July 1985 to December 1989 and from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the RO in Jackson, Mississippi.  The Veteran requested a BVA Travel Board Hearing in a July 2009 statement. In a February 2014 written statement he indicated that he was withdrawing his request for a hearing.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).  

This case was initially before the Board in July 2011 when the claims were remanded for further development.  The RO issued a supplemental statement of the case in November 2011, and the appeal is again before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the course of the appeal, the Veteran's degenerative disc disease at L4-5 and L5-S1 disability has not resulted in unfavorable ankylosis of the entire thoracolumbar spine or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months; nor are neurological symptoms sufficient to warrant a separate rating demonstrated.  

2.  The evidence of record does not establish a nexus between the Veteran's prostate disorder and service.

3.  There is no competent and credible evidence the Veteran is permanently and totally disabled due to a nonservice-connected disorder, even though he had wartime service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 40 percent for degenerative disc disease at L4-5 and L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5242 (2013).

2.  A prostate disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria are not met for nonservice-connected pension benefits.  38 U.S.C.A. §§ 1501(4), 1521, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.2, 3.3, 3.102, 3.159, 3.203 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Duties to Assist and Notify

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's increased rating claim for degenerative disc disease at L4-5 and L5-S1 arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

With respect to his prostate disorder claim and nonservice-connected pension claim, the Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Here, in August 2006, the Veteran was notified via letter of the criteria for establishing service connection and nonservice-connected pension, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He was additionally notified of how VA determines disability ratings and effective dates if service connection is awarded.  Therefore, adequate notice was provided to the Veteran prior to the transfer and recertification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist a veteran in the development of claims.  That duty includes assisting a claimant in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and that appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the Veteran's service treatment records and VA treatment records.  The Veteran also submitted personal statements and private treatment records in support of his appeal.  The Board has reviewed the Veteran's Virtual VA (VVA) claims file and the Veterans Benefits Management System (VBMS).  No other outstanding evidence has been identified that has not been obtained.

With respect to his lumbar spine claim, specific VA medical examinations were obtained in November 2006, October 2008, and September 2011.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate the Veteran's disability under the applicable rating criteria.

The Board notes that the Veteran's last examination is now over two years old.  The mere passage of time since that examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's back disability since the most recent examination.  The Veteran has not argued the contrary.

With respect to his prostate disorder claim, specific VA examinations and opinions were obtained in November 2006, November 2008, and September 2011. 38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The November 2006 VA examination did not include a medical opinion.  The November 2008 examination report carries diminished probative value as it contained inconclusive or disparate findings.  However, to cure deficiencies, the Veteran was afforded a subsequent September 2011 VA examination and opinion.  The Board notes that the September 2011 VA examiner checked the box indicating there is a positive etiological relationship between the Veteran's current prostate disorder and service.  However, he then provided a negative rationale.  Based on the VA examiner's thorough analysis it is evident that the mark selecting a "positive" opinion was merely a typographical error.  The Board finds that the September 2011 VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the Veteran's claims file.  The VA examiner considered all of the pertinent evidence of record, to include his service treatment records, personal statements and history, and provided detailed rationale for the opinion stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The matter was remanded, in pertinent part, to obtain additional treatment records and afford the Veteran new VA examinations to assess the level of impairment of his service connected low back disability and determine the etiology of his claimed chronic prostatitis.  All those actions were accomplished, and there has been substantial compliance with the July 2011 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  The Board should consider only those factors contained in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2013).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

The Veteran is appealing the initial disability rating assigned for degenerative disc disease at L4-5 and L5-S1.  Therefore, the claim requires consideration of the entire time period involved, and the Board will consider staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran's degenerative disc disease at L4-5 and L5-S1 disability is rated at 40 percent disabling under 38 C.F.R. § 4.71a, DC 5242 (degenerative arthritis of the spine).  The General Rating Formula for Diseases and Injuries of the Spine provides for the assignment of a 40 percent rating for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine.  A rating of 100 percent is awarded for unfavorable ankylosis of the entire spine.

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.
 
Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Moreover, "chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months warrants the assignment of a 20 percent rating. Intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months is assigned a 40 percent rating.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

Note (1):  For purposes of evaluations under diagnostic code 5243 an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment provided that the effects in each spinal segment are clearly distinct evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

A review of the evidence throughout the period on appeal reflects that anklyosis has not been diagnosed.  The Veteran's November 2006, October 2008, and September 2011 VA examination reports and treatment records do not reflect a diagnosis of ankylosis.  

Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  In this regard, the Board acknowledges that at the September 2011 VA examination, testing reflected that painful forward flexion began at 0 degrees.  Nevertheless, the Veteran was able to exhibit 40 degrees of forward flexion.  Such findings tends refute any argument that the Veteran's lumbar spine disability results in immobility of the spine.

Consideration has also been given to the Veteran's complaints of pain on motion and the functional impairment that it causes.  However, the functional factors specified in DeLuca are not applicable where the highest rating has been granted for limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  A higher rating is therefore not warranted on the basis of orthopedic manifestations. 

Further, to receive an increased rating for intervertebral disc syndrome, the Veteran must have demonstrated incapacitating episodes having a total duration of at least 6 weeks during the past 12 months (60 percent rating).  At the Veteran's November 2006 VA examination he reported that his back pain interfered with his work and he recalled being incapacitated seven to eight weeks during the past 12 months of his work.  However, the Veteran acknowledged that no physician had given him any prescription for complete bed rest in the past 12 months or so.  Similarly, at his October 2008 VA examination he reported that he had had no physician prescribed bed rest for incapacitating episodes of low back pain.  At the Veteran's September 2011 VA examination it was noted that the Veteran did not have any incapacitating episodes over the past 12 months.  In short, as incapacitating episodes having a total duration of at least 6 weeks during the past 12 months has not been shown, an increased rating is not warranted on this basis.

The Board has also considered whether a separate evaluation is warranted for any associated neurological abnormality.  Under 38 C.F.R. § 4.71(a), any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, is also to be evaluated under the appropriate diagnostic code.  See 38 C.F.R. § 4.71(a) (2013).  

At a May 2006 private treatment visit the Veteran reported radiating pain.  Neurological testing at that time reflected normal motor strength, a normal sensory examination, and normal deep tendon reflexes.  At a June 2006 VA treatment visit the Veteran reported bilateral lower extremity weakness and tingling.  A neurological diagnosis was not provided.  At a July 2006 VA treatment visit the Veteran reported pain radiating from the right leg down to the feet, with occasional radiation into the left thigh and intermittent numbness and tingling in his right leg.  Significantly a neurological abnormality was not diagnosed.  The Veteran underwent a VA examination in November 2006. Deep tendon reflexes were normal in his knees and ankles.  The VA examiner indicated that there was no sensory deficit in both lower extremities.  Muscle tone and strength of both lower extremities were within normal functioning range.  A neurological disorder was not diagnosed. 

At the Veteran's October 2008 VA examination he reported radiating pain.  He denied any associated bladder, bowel, or erectile dysfunction.  He reported constant numbness, tingling, and weakness in his right leg.  The VA examiner indicated that the Veteran's lower extremities had normal tone.  Deep tendon reflexes were normal and symmetrical. Strength testing reflected giving way with the right knee extension but otherwise strength was 5/5 in all major muscle groups of both legs.  Sensation was decreased to pinprick in his entire right leg.  Notably the VA examiner did not diagnose a neurological disorder.  Moreover, the VA examiner indicated that the Veteran's right leg weakness manifested during strength testing was inconsistent with the Veteran's gait because the Veteran used his cane to support his left leg, not his right leg, while walking. 

At the Veteran's September 2011 VA examination he reported radiating pain down his right leg.  Muscle strength testing was normal except for a slight reduction in hip flexion.  No muscle atrophy was observed.  Deep tendon reflexes were normal.  Straight leg raising test results were negative.  The VA examiner noted that the Veteran had constant severe pain in his right lower extremity and mild intermittent pain in the left lower extremity.  Significantly, the VA examiner did not diagnose a neurological disorder.  No bowel or bladder issues abnormalities were observed.  
Based on the weight of all the evidence the Board finds that a separate rating based on a neurological abnormality is not warranted.

In deciding this claim, the Board acknowledges that the Veteran is competent to report symptoms of his low back disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected spine disability has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Finally, with respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria are thus adequate to evaluate the disabilities, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

III.  Service Connection 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  No such disease or disability has been diagnosed or identified.  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

The Veteran asserts that he has a prostate disorder related to active service.  Service treatment records reflect treatment in May 1987 for groin pain.  The Veteran reported pain off and on for the past five and a half weeks.  He was diagnosed with apparent muscular pain.  In April 1987, the Veteran sought treatment for pain in the groin area.  A September 1987 service treatment record reflected that the Veteran was treated for groin and medial leg pain of unknown etiology.  A May 1988 treatment record noted bilateral inguinal pain.  An April 1991 entrance examination, into his second period of active service, reflected a normal genitourinary examination.  There is no separation examination of record.

A review of the post-service medical evidence of record shows that the Veteran has been diagnosed with chronic prostatitis, prostatic hypertrophy, inguinal pain, and erectile dysfunction.  With respect to prostate disorder claim, the Board has considered the Veteran's statements regarding continuity of symptoms.  However, as noted above, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  A prostate disorder (such as prostatitis and prostatic hypertrophy) is not a disease identified under 3.309(a).  As such, continuity of symptomatology is simply not applicable in the present case.

The Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  

The September 2011 VA examiner noted that the Veteran had a history of pain in the groin area, medial thigh area bilaterally and the suprapubic area since active service in 1987.  He indicated that service treatment records do indicate that the Veteran was evaluated more than once for this pain, but that no genitourinary diagnosis or etiology was established for this complaint.  The VA examiner noted that the general impression based on review of those treatment records made at that time was that the pain the Veteran was experiencing was muscular pain.  He added that no diagnosis was made or even apparently suspected for prostatitis, acute or chronic, during the Veteran's service period, based on the records.  The VA examiner added that the earliest notations of recurrent or chronic prostatitis were in March 2000.  He noted that a review of recent treatment records at the VA hospital do not indicate the Veteran has been treated for episodes of prostatitis since 2007.  He indicated that the Veteran has an enlarged prostate which is more likely than not secondary to benign prostatic hypertrophy.  The VA examiner stated that this condition was not noted during service and this condition is not the cause of his complaints of pain. 

The September 2011 VA examiner stated that the Veteran does have some lower urinary tract symptoms with noctura; and, based on a urology evaluation in 2007, this was felt to be a functional bladder outlet obstruction.  He noted that there was no documentation that he had this condition in service, and that the Veteran had not proceeded with other tests that were outlined by the urologist in 2007.  The VA examiner indicated that the only current prostate condition he was able to diagnosis at the present time was benign prostatic hypertrophy and chronic prostatitis.  He said he was unable, based on a review of the documentation, to link this to his symptoms in the military because the service treatment records did not indicate that he had these disorders while in service.  He noted that as far as prostatitis, the earliest onset based on the records was in 2000 and that there have been no complaints, symptoms, or treatment for this since 2007.  

The examiner acknowledged the Veteran continued to complain of discomfort and pain in the suprapubic area, bilateral thigh areas of the groin, and the area just posterior to the scrotum and that he complained of these symptoms while in service,.  However, a specific etiology was not determined.  There was only a reference/finding of muscular pain and spasms in 1987.  The VA examiner indicated that there have been no findings that he can determine, based on a review of the record, which links this continuing pain with any genitourinary tract disorder.  He was also unable to ascribe any clinical diagnosis to his complaints of pain.  

The Board finds that the September 2011 VA examination and opinion is adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There are no contradictory opinions of record.

Consideration has been given to the fact that the September 2011 VA examiner checked the box indicating there is a positive etiological relationship between the Veteran's current prostate disorder and service.  However, as discussed above, he then provided a negative rationale.  Based on the VA examiner's thorough analysis it is evident that the mark selecting a "positive" opinion was merely a typographical error.

In sum, the Veteran was noted treated for prostate symptomatology during active service.  Moreover, while the Veteran has been diagnosed with various prostate disorders, the September 2011 VA examiner has competently opined that the Veteran's prostate disorder is not related to his active service.  There is no competent medical opinion of record to the contrary.  Further, with respect to his complaints of groin pain in service and post-service, the Board notes that the VA examiner stated that there was no relationship between the any pain occurring in the Veteran's groin area and his prostate disabilities.  There was also no explanation/diagnosis for his present complaint of groin pain.  The Court held that symptoms alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285   (1999); aff'd Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001).

The Board notes that while the Veteran might sincerely believe that he has a prostate disorder that is related to his active service, as a lay person he is not competent to relate any current diagnosis of a prostate disorder to his active service, to include any prostate symptomatology treated in service, as that is outside the common knowledge of a lay person and would require medical expertise.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Therefore, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a prostate disorder is not warranted. Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV. Entitlement to Nonservice-connected Pension Benefits

The Veteran is requesting nonservice-connected pension benefits. The law authorizes the payment of a nonservice-connected disability pension to a wartime Veteran who has the requisite service and who is permanently and totally disabled. Basic entitlement exists if a Veteran: (1) served in the active military, naval or air service for ninety (90) days or more during a period of war; (2) is permanently and totally disabled from nonservice-connected disability not due to his/her own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274 and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. §§ 3.3, 3.23; 38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.3(a)(3).

Eligibility for nonservice-connected disability pension is first dependent upon the Veteran meeting threshold service requirements of 38 U.S.C.A. § 1521.  Under that section, a Veteran meets the service requirements if the Veteran served in the active military, naval, or air service (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war. 38 U.S.C.A. § 1521(j).

The term 'period of war' includes the Vietnam era, dating from February 28, 1961, to May 7, 1975, for Veterans serving in Vietnam; and from August 5, 1964, to May 7, 1975, for all other cases. After the Vietnam era, the next period of war began August 2, 1990, with the Persian Gulf War.  38 U.S.C.A. § 101; 38 C.F.R. § 3.2.

The Veteran's service personnel records show he served from July 1985 to December 1989 and from December 1990 to May 1991.  Thus, as his period of active service included 90 days or more during the Persian Gulf War, he meets the threshold service requirements.  See 38 U.S.C.A. §§ 101, 1521(j); 38 C.F.R. § 3.2.

Provided, as here, these service requirements of section 1521(j) are met, a Veteran must also meet either a disability or an age requirement. 38 U.S.C.A. §§ 1513(a), 1521(a); 38 C.F.R. § 3.3(a)(3).  See also Hartness v. Nicholson, 20 Vet. App. 216, 221. The disability requirement is that a Veteran must be permanently and totally disabled from a nonservice-connected disability not the result of his willful misconduct.  38 U.S.C.A. § 1521(a). For Veterans 65 years of age and older, the permanent-and-total-disability requirement under 38 U.S.C.A. § 1521(a) is excluded. See 38 U.S.C.A. § 1521(a); see also Hartness, 20 Vet. App. at 221.

Here, the Veteran's service personnel records show his date of birth as August 15, 1964.  He therefore is not yet 65 years old and must meet the permanent-and-total-disability requirement under 38 U.S.C.A. § 1521(a).  See 38 U.S.C.A. § 1513(a); see also Hartness, 20 Vet. App. at 221.

A Veteran is considered to be permanently and totally disabled if he is: (1) a patient in a nursing home for long-term care because of a disability; (2) disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from either (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person, or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 U.S.C.A. § 1502(a); 38 C.F.R. § 3.3(a)(3)(vi)(B). See also 38 C.F.R. § 3.340.

Significantly, the evidence of record reflects that the Veteran's employability is impacted to some extent by his service-connected lumbar spine.  See October 2011 VA opinion.  In fact, in a July 2008 claim for TDIU, the Veteran indicated that his service-connected lumbar spine prevented him from securing or following any substantially gainful employment.  Critically, to be eligible for nonservice-connected disability pension, the evidence must reflect that the Veteran is permanently and totally disabled from a nonservice-connected disability not the result of his willful misconduct.  The evidence does not support this finding.  

Thus, after considering all of the relevant medical and other evidence of record, the Board finds that the preponderance of the evidence in against this claim.  So there is no reasonable doubt to resolve in his favor, and this claim for nonservice-connected pension benefits must be denied.


ORDER

An initial rating in excess of 40 percent for degenerative disc disease at L4-5 and L5-S1 is denied.

Service connection for a prostate disorder, claimed as chronic prostatitis,
is denied. 

The claim for nonservice-connected pension benefits is denied. 




REMAND

TDIU-  As indicated above, the Board remanded the appeal in July 2011, in part, for a VA examination to address his employability.  Although he was afforded an appropriate VA examination, no further action was undertaken with respect to this issue.  That is, the AMC did not readjudicate the claim or promulgate a supplemental statement of the case (SSOC), as had been requested by the Board in its July 2011 Remand.  

A remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Because there was not complete compliance with the remand instructions, the Board is compelled to remand the appeal for appropriate adjudicatory consideration of his claim and the promulgation of an SSOC.  Id; see also 38 C.F.R. §§ 19.9, 19.31(c) (2013).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the Veteran's TDIU claim. If the benefit sought on appeal remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


